Citation Nr: 0501638	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-08 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to exposure to Agent Orange.  

2.  Entitlement to service connection for high cholesterol, 
to include as due to exposure to Agent Orange.  

3.  Entitlement to service connection for a nervous disorder, 
to include as due to exposure to Agent Orange.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the RO.  

The issue of service connection for diabetes mellitus is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  No competent evidence has been submitted to show that the 
veteran has current disability manifested by high cholesterol 
that is due to Agent Orange exposure or other event of his 
active service.  

3.  The veteran is not shown to have an innocently acquire 
psychiatric disorder due to Agent Orange exposure or other 
event of service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by high cholesterol due to disease or injury that was 
incurred in or aggravated by active military service; nor may 
any be presumed to have been due to Agent Orange exposure.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  The veteran is not shown to have an innocently acquired 
nervous disability due to disease or injury that was incurred 
in or aggravated by active service; nor may any be presumed 
to have been due to Agent Orange exposure.  38 U.S.C.A. §§ 
1110, 1116, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined VA 
's duty to assist a veteran in the development of a claim.  
VCAA is applicable to the issue of entitlement to service 
connection for a nervous disability.  

The issue of entitlement to service connection for high 
cholesterol is being denied as a matter of law; it is the 
law, and not the underlying facts or development of the 
facts, that are dispositive in this matter.  Accordingly, the 
VCAA is not applicable to the issue.  See Mason v. Principi, 
16 Vet. App. 129 (2002).  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in September 2002, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
The letter gave notice of what evidence the veteran needed to 
submit and what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA notice in this 
case was provided before the initial decision.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the September 2002 letter, the RO informed the veteran of 
the evidence he needed to submit.  The RO specifically 
requested that the veteran provide it with enough information 
about records to support his claim so that they could request 
them from the person or agency who had them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for service connection for a nervous 
condition.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Pertinent Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.  


Analysis

I.  Entitlement to service connection for high cholesterol

The veteran contends that he has high cholesterol due to 
exposure to Agent Orange during his service in Korea and 
Panama.  

High cholesterol is also referred to as hypercholesterolemia 
or hyperlipidemia.  Hypercholesterolemia is an "excess of 
cholesterol in the blood."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 792 (28th ed. 1994).  Hyperlipidemia is "a 
general term for elevated concentrations of any or all of the 
lipids in the plasma, including hypertriglyceridemia, 
hypercholesterolemia etc."  Id. at 795.  

As set forth hereinabove, service connection can only be 
granted for a disability resulting from disease or injury.  
High cholesterol is a laboratory finding.  It is not a 
disability for which service connection can be granted.  The 
only manifestation is in the laboratory test results.  

There are no symptoms, clinical findings or other 
manifestations, or any deficits in bodily functioning 
associated with this laboratory finding.  As such, it is not 
a disability within the meaning of the law granting 
compensation benefits.  

In addition, the Board notes that the veteran is not shown to 
have manifested high cholesterol until many years after 
service.  No competent evidence has been submitted to support 
the veteran's assertions that he has current disability 
manifested by high cholesterol that can be presumptively or 
etiologically linked to claimed Agent Orange exposure or any 
other event or incident of service.  

Accordingly, service connection for high cholesterol must be 
denied.  


II.  Entitlement to service connection for a nervous 
condition

The veteran also has reported that he has a nervous disorder 
due to exposure to Agent Orange.  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998) (holding that a showing of current 
disability was required for a grant of service connection).  

The veteran has not submitted or identified any medical 
evidence showing a current nervous condition.  The veteran 
also is not shown to have manifested complaints or findings 
referable to an innocently acquired psychiatric disorder in 
service.  

The veteran has reported that he has a nervous condition.  
However, this report is not sufficient to establish a current 
nervous condition.  As a layperson, the veteran would not be 
competent to diagnose a nervous condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the absence of competent evidence of current nervous 
disability due to Agent Orange exposure or other event in 
service, the Board concludes that the preponderance of the 
evidence is against the claim.  

Since the preponderance of the evidence is against the claim 
for service connection, the benefit of the doubt doctrine is 
not for application, and the claim is denied.  Gilbert, 1 
Vet. App. 49.  




ORDER

Service connection for high cholesterol, to include as due to 
exposure to Agent Orange, is denied.  

Service connection for an innocently acquired nervous 
disorder, to include as due to exposure to Agent Orange, is 
denied.  



REMAND

The veteran asserts that he has diabetes mellitus due to 
exposure to Agent Orange in Korea.  His discharge certificate 
indicates that his last duty assignment was with "HHC 2D BN 
37th Armor."  

According to the Department of Defense (DoD), the veteran's 
unit was exposed to Agent Orange in Korea between April 1968 
and July 1969.  Under 38 C.F.R. § 3.309(e), type II diabetes 
mellitus is a presumptive disease for veterans exposed to 
Agent Orange.  The veteran has a current diagnosis of 
diabetes mellitus.  

Given the nature of the veteran's service and the fact that 
he is shown to have diabetes mellitus, the RO should 
undertake to have him submit competent evidence to show that 
he was exposed to Agent Orange during his service in Korea 
and Panama.  

The veteran's service personnel records have not been 
associated with the claims file.  Therefore, the veteran's 
service in Korea has not been verified, nor is it known if 
the veteran was in Korea during the period that the DoD 
concedes Agent Orange exposure to his unit.  

Thus, the veteran's service personnel records should be 
obtained to verify his service period.  

Accordingly, this case is REMANDED for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him an opportunity to submit evidence to 
support his assertions of having been 
exposed to Agent during the course of his 
active service in Korea and Panama.  The 
RO should also undertake all indicated 
action in order to obtain copies of all 
treatment records referable to medical 
attention received by the veteran for the 
claimed diabetes mellitus.  

2.  The RO should contact the National 
Personnel Records Center located at 9700 
Page Avenue, St. Louis, Missouri, 63132-
5100, and request complete copies of the 
veteran's service personnel records for 
the veteran's complete period of service, 
from September 1962 to September 1968.  
If any records requested are unavailable, 
or the search for such records yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims folder, and the veteran should be 
notified and given the opportunity to 
submit alternate evidence.  

3.  Following completion of all indicated 
development the RO should then re-
adjudicate the pending claim in light of 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should issue a Supplemental Statement of 
the Case to the veteran and his 
representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


